Citation Nr: 1629967	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-22 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left knee disability.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1972 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In this regard, in pertinent part, in the August 2008 rating decision, service connection for a low back injury was denied on the basis that the evidence was negative for treatment of a current lower back condition.  In February 2009, within one year of the August 2008 letter notifying the appellant of the August 2008 rating decision denying service connection for a low back injury, VA treatment records were associated with the electronic record, which revealed complaints of back pain in February 2009.  See 38 C.F.R. § 3.156(b) (2015) (new and material evidence which is received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  Because new and material evidence was received within one year of the August 2008 letter notifying the Veteran of the August 2008 rating decision, finality of that rating decision (as to the issue of service connection for a back disorder) was precluded under 38 C.F.R. § 3.156(b); therefore, the August 2008 rating decision is the appropriate decision on appeal regarding the issue of service connection for a back disorder.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a June 2014 Substantive Appeal, via VA Form 9, and indicated that he wanted a Board hearing at a local VA office (Travel Board hearing).  Upon clarification, in a December 2014 correspondence, the Veteran requested a Board hearing in Washington, DC.  The record reflects that, in October 2015, the Veteran submitted a correspondence indicating a change of address.  The Veteran indicated that the new address was located at [redacted].

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 
38 U.S.C.A. § 7107  (West 2002) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2015), when a hearing is scheduled, the person requesting it will be notified of its time and place.

In May 2016, the Veteran was notified of a Board hearing in Washington, DC, scheduled for June 15, 2016.  The May 2016 notification letter was sent to the address located at [redacted] (the Veteran's old address).  In a June 13, 2016 fascimile correspondence (two days prior to the scheduled Board hearing in Washington, DC, on June 15, 2016), the Veteran indicated that he could not obtain a representative to accompany him to Washington, DC, for a Board hearing.  Instead, the Veteran requested a Videoconference Board hearing, to be held at the local VA office, Winston-Salem, North Carolina, where the Veteran indicated a representative would also be present.  Subsequently, the RO noted that the Veteran failed to report to the June 2016 Board hearing in Washington, DC.  Although it is unclear from the Veteran's June 13, 2016 submission whether he was aware of the scheduled Board hearing on June 15, 2016 (the address listed on the June 13, 2016 correspondence is the Veteran's new address at [redacted]), the Veteran has shown good cause for a request for a change in hearing dates.  See 38 C.F.R. § 20.702.

As it is at least unclear whether the Veteran received notice of the time and place for the scheduled hearing, and in accordance with the Veteran's request, the Board finds that the Veteran should be scheduled for a Videoconference Board hearing at the RO.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's current address.

Accordingly, the case is REMANDED for the following actions:

1. After verification of the Veteran's current mailing address, schedule the Veteran for a Videoconference Board hearing to be held at the appropriate RO (Winston-Salem, North Carolina) before a Veterans Law Judge of the Board in Washington, DC, to address the issues as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and representative, a copy of which should be associated with the electronic file.

2. Notify the Veteran that, absent good cause, if he fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing has been withdrawn.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




